          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


STEPHEN CHESS, LOIS CHESS,                 )
BRUCE CALLANDER, JEFF                      )
DRAWDY and SUSAN DRAWDY,                   )
                                           )
       Plaintiffs/Counter-Defendants,      )
                                           )
-vs-                                       )     Case No. CIV-18-1093-F
                                           )
RICHARD E. ROMINE, an                      )
individual; STRIKER ENTITIES,              )
LLC, a Wyoming limited liability           )
company; and DOES 1-10, inclusive,         )
                                           )
       Defendants/Counter-Claimants,       )
                                           )
THE STRIKER GROUP, LLC,                    )
STRIKER DEVELOPMENT, LLC,                  )
STRIKER 2004, LLC, STRIKER                 )
2005, LLC, and STRIKER 2008,               )
LLC,                                       )
                                           )
       Intervening Defendants/             )
       Counter-Claimants.                  )

                                      ORDER

       On June 26, 2019, the court entered an order (doc. no. 71) directing plaintiffs
to show cause in writing by noon on July 1, 2019, why defendants, Does 1-10, should
not be dismissed without prejudice pursuant to Rule 4(m), Fed. R. Civ. P.
       Plaintiffs have not responded to the court’s order. The court thus concludes
that plaintiffs have failed to show good cause for the court to grant a mandatory
extension of time to effect service of process. See, Espinoza v. U.S., 52 F.3d 838,
840-841 (10th Cir. 1995). Although the court may extend the time for a plaintiff to
serve a defendant even without a showing of good cause, id. at 841, the court is not
inclined to grant plaintiffs a permissive extension of time to effect service of process.
Plaintiffs are represented by counsel in this matter and they have not provided any
reason for the court to exercise its discretion to permit them to have additional time
to identify defendants, Does-1-10, and to effect service of process on them. Further,
this matter is currently set for trial in August and dispositive motions have been fully
briefed by the parties and are now pending before the court.
        Accordingly, plaintiffs’ action against defendants, Does 1-10, is DISMISSED
WITHOUT PREJUDICE pursuant to Rule 4(m), Fed. R. Civ. P.
        IT IS SO ORDERED this 2nd day of July, 2019.




18-1093p012.docx




                                           2
